United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                                                                  May 16, 2007
                  IN THE UNITED STATES COURT OF APPEALS
                                                            Charles R. Fulbruge III
                         FOR THE FIFTH CIRCUIT                      Clerk
                         _____________________

                              No. 06-20820
                           (Summary Calendar)
                         _____________________

EVANSTON INSURANCE COMPANY,

                                                                Plaintiff
versus

DILLARD DEPARTMENT STORES, INC.,
also known as DILLARD’S, INC.,

                                                   Defendant-Appellee

and

PAUL SCHROEDER; BROCK AKERS,
Individually; CHRIS GONZALEZ,
Individually; PHILLIPS & AKERS
PROFESSIONAL CORP.,

                                                                Appellees

CLETUS ERENSTER,

                                           Interested Party-Appellant

                        ---------------------
           Appeal from the United States District Court
                 for the Southern District of Texas
                            (4:03-CV-4888)
                        ---------------------

Before SMITH, WIENER and OWEN, Circuit Judges.

PER CURIAM:*

      AFFIRMED.    See 5TH CIR. R. 47.6.


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The history of this litigation in both the state and federal

courts reflect extreme pettifoggery by and on behalf of Appellant

Erenster, his former law partner, and others.   Appellant and his

counsel are warned that any further acts on their parts that would

prolong this contumacious litigation will expose them to the full

panoply of sanctions and disciplinary actions at the disposal of

this court.   We trust that these words to the wise will be

sufficient.




                                2